ORDER
The Disciplinary Review Board having filed with the Court its decision 14-189, concluding on the record certified to the Board pursuant to Rule l:20-4(f) (default by respondent) that MARTIN A. GLEASON of BOUND BROOK, who was admitted to the bar of this State in 1992, should be admonished for violating of RPC 1.4(b) (failure to adequately communicate with the client) and RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that the Disciplinary Review Board is authorized to issue a letter of admonition to respondent; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.